Title: To Thomas Jefferson from George Washington, 26 [February] 1792
From: Washington, George
To: Jefferson, Thomas


          
            Sir
            4 Oclock [Feb]y. 26th. 1792
          
          I have perused the enclosed answer to your letter, to Majr. L’Enfont.—Both are returned.—A final decision thereupon must be had.—I wish it to be taken upon the best ground, and with the best advice.—Send it, I pray you, to Mr. Madison who is better acquainted with the whole of this matter than any other.—I wish also that the Attorney General may see, and become acquainted with the circumstances (I can think of no other, at this moment to call in)—and wish that all th[ree] of you would be with me at half aft[er] Eight o’clock tomorrow, if convenient, [or] at a later hour, to be named, that I may be at home and disengaged.—Yours sincerely,
          
            Go: Washington
          
        